UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2014 Item 1: Schedule of Investments Vanguard U.S. Growth Fund Schedule of Investments As of November 30, 2014 Market Value Shares ($000) Common Stocks (95.6%) 1 Consumer Discretionary (20.2%) * Priceline Group Inc. 126,660 146,950 Home Depot Inc. 1,018,850 101,274 * Liberty Interactive Corp. Class A 3,094,641 90,209 L Brands Inc. 901,900 72,964 NIKE Inc. Class B 696,112 69,117 Harley-Davidson Inc. 876,934 61,105 * Discovery Communications Inc. 1,560,853 53,085 Lowe's Cos. Inc. 680,549 43,439 * O'Reilly Automotive Inc. 222,671 40,691 Lennar Corp. Class A 851,533 40,226 DR Horton Inc. 1,478,591 37,689 Ross Stores Inc. 400,400 36,629 * AutoZone Inc. 62,007 35,822 Las Vegas Sands Corp. 522,219 33,260 * Sally Beauty Holdings Inc. 1,044,370 33,054 * Amazon.com Inc. 90,934 30,794 Comcast Corp. Class A 528,394 30,140 * Netflix Inc. 81,095 28,107 Dunkin' Brands Group Inc. 579,003 27,995 Wynn Resorts Ltd. 151,994 27,148 Ralph Lauren Corp. Class A 146,073 27,009 Harman International Industries Inc. 221,837 24,076 * Discovery Communications Inc. Class A 678,126 23,667 Wyndham Worldwide Corp. 260,525 21,717 Starbucks Corp. 258,027 20,954 PVH Corp. 130,030 16,532 BorgWarner Inc. 273,100 15,446 * Dollar General Corp. 219,000 14,616 * Liberty Ventures Class A 268,713 9,846 Marriott International Inc. Class A 98,259 7,742 Starwood Hotels & Resorts Worldwide Inc. 97,809 7,727 Inditex SA ADR 497,405 7,222 TripAdvisor Inc. 81,047 5,969 Tesla Motors Inc. 22,614 5,529 CarMax Inc. 58,429 3,329 Consumer Staples (6.6%) Walgreen Co. 1,457,312 99,986 Mondelez International Inc. Class A 1,047,563 41,065 Keurig Green Mountain Inc. 287,765 40,903 * Monster Beverage Corp. 358,709 40,229 CVS Health Corp. 387,669 35,417 Anheuser-Busch InBev NV ADR 224,623 26,279 Mead Johnson Nutrition Co. 198,300 20,592 Colgate-Palmolive Co. 281,516 19,591 Altria Group Inc. 385,950 19,398 Whole Foods Market Inc. 352,240 17,270 PepsiCo Inc. 160,090 16,025 Estee Lauder Cos. Inc. Class A 154,800 11,477 Brown-Forman Corp. Class B 89,220 8,659 Costco Wholesale Corp. 58,248 8,278 Boston Beer Co. Inc. Class A 15,140 3,981 Energy (4.4%) EOG Resources Inc. 970,425 84,155 Williams Cos. Inc. 1,264,975 65,462 ^ Kinder Morgan Inc. 1,115,500 46,126 Schlumberger Ltd. 337,777 29,032 Pioneer Natural Resources Co. 105,814 15,156 * Continental Resources Inc. 278,035 11,394 Noble Energy Inc. 167,200 8,223 * Cobalt International Energy Inc. 662,380 5,961 Apache Corp. 31,794 2,038 Ultra Petroleum Corp. 91,491 1,816 Financials (7.4%) Crown Castle International Corp. 1,222,111 101,545 Intercontinental Exchange Inc. 286,100 64,656 * Markel Corp. 49,095 34,208 BlackRock Inc. 93,701 33,646 American Express Co. 282,593 26,117 TD Ameritrade Holding Corp. 740,283 25,621 American Tower Corporation 206,228 21,656 * Affiliated Managers Group Inc. 104,800 21,336 First Republic Bank 381,993 19,684 Fairfax Financial Holdings Ltd. 36,690 18,892 Citigroup Inc. 346,100 18,679 Berkshire Hathaway Inc. Class B 106,874 15,891 M&T Bank Corp. 98,824 12,454 Progressive Corp. 449,259 12,238 Morgan Stanley 222,902 7,842 US Bancorp 168,499 7,448 Waddell & Reed Financial Inc. Class A 134,067 6,446 Goldman Sachs Group Inc. 30,275 5,704 Health Care (15.8%) * Celgene Corp. 1,632,325 185,579 Allergan Inc. 627,878 134,297 * Gilead Sciences Inc. 1,019,148 102,241 Bristol-Myers Squibb Co. 1,336,800 78,938 Novo Nordisk A/S ADR 1,429,801 64,999 * Actavis plc 173,090 46,840 * Biogen Idec Inc. 151,561 46,634 Perrigo Co. plc 256,725 41,125 * Vertex Pharmaceuticals Inc. 276,199 32,558 * Regeneron Pharmaceuticals Inc. 73,661 30,651 * IDEXX Laboratories Inc. 191,639 28,621 Merck & Co. Inc. 460,279 27,801 WellPoint Inc. 158,624 20,290 Zoetis Inc. 446,000 20,039 * IMS Health Holdings Inc. 733,397 18,335 * Illumina Inc. 88,775 16,946 AstraZeneca plc ADR 220,110 16,326 Johnson & Johnson 150,386 16,279 * Medivation Inc. 122,895 14,242 BioMarin Pharmaceutical Inc. 119,723 10,741 Alexion Pharmaceuticals Inc. 44,933 8,757 Genomic Health Inc. 193,200 6,426 McKesson Corp. 28,640 6,036 Seattle Genetics Inc. 43,030 1,568 Industrials (5.5%) Equifax Inc. 617,356 49,111 Nielsen NV 706,033 29,491 * IHS Inc. Class A 225,370 27,599 AMETEK Inc. 499,306 25,445 TransDigm Group Inc. 127,564 25,231 Union Pacific Corp. 191,500 22,361 Precision Castparts Corp. 89,700 21,340 United Parcel Service Inc. Class B 191,695 21,071 Safran SA ADR 1,293,149 20,794 Kansas City Southern 168,424 20,032 * Stericycle Inc. 153,900 19,841 Watsco Inc. 171,700 17,428 JB Hunt Transport Services Inc. 133,650 11,030 Canadian Pacific Railway Ltd. 47,931 9,258 Boeing Co. 53,905 7,243 Danaher Corp. 73,558 6,146 NOW Inc. 173,790 4,654 Pall Corp. 34,310 3,297 Information Technology (33.1%) Apple Inc. 2,118,436 251,946 MasterCard Inc. Class A 2,388,440 208,487 Microsoft Corp. 3,553,516 169,894 Visa Inc. Class A 591,160 152,632 * Google Inc. Class C 243,070 131,703 QUALCOMM Inc. 1,487,550 108,442 * eBay Inc. 1,913,309 105,002 Intuit Inc. 1,060,635 99,562 * Facebook Inc. Class A 1,159,610 90,102 * Adobe Systems Inc. 1,214,325 89,471 * Baidu Inc. ADR 332,495 81,498 Equinix Inc. 352,930 80,175 * Google Inc. Class A 130,799 71,819 * Cognizant Technology Solutions Corp. Class A 1,012,778 54,680 * Alibaba Group Holding Ltd. ADR 346,446 38,677 * Yelp Inc. Class A 659,420 37,646 * salesforce.com inc 622,767 37,285 * Alliance Data Systems Corp. 126,704 36,221 * FleetCor Technologies Inc. 231,870 35,219 * Red Hat Inc. 453,047 28,157 * Electronic Arts Inc. 519,850 22,837 Texas Instruments Inc. 360,300 19,607 * Gartner Inc. 227,700 19,464 * ServiceNow Inc. 255,505 16,342 * Akamai Technologies Inc. 214,600 13,865 Oracle Corp. 270,349 11,465 LinkedIn Corp. Class A 46,845 10,600 Twitter Inc. 195,194 8,147 Workday Inc. Class A 84,954 7,395 Splunk Inc. 71,578 4,803 FireEye Inc. 84,064 2,546 Altera Corp. 57,256 2,154 Xilinx Inc. 23,656 1,075 Zillow Inc. Class A 8,530 1,010 Materials (1.4%) Sherwin-Williams Co. 109,153 26,727 Eagle Materials Inc. 263,256 21,690 Monsanto Co. 133,532 16,012 Martin Marietta Materials Inc. 75,330 9,043 Praxair Inc. 67,340 8,645 Vulcan Materials Co. 60,780 4,017 Other (0.7%) *,2 Uber Technologies PP 352,196 42,890 3 Vanguard Growth ETF 3,100 328 Telecommunication Services (0.5%) * SBA Communications Corp. Class A 264,959 32,238 Total Common Stocks (Cost $3,953,307) Coupon Preferred Stocks (0.1%) *,2 Cloudera, Inc. Pfd. (Cost $4,369) NA 300,088 Temporary Cash Investments (5.5%) 1 Money Market Fund (4.9%) 4,5 Vanguard Market Liquidity Fund 0.116% 303,747,862 303,748 Face Maturity Amount Date ($000) Repurchase Agreement (0.4%) Bank of America Securities, LLC (Dated 11/28/14, Repurchase Value $26,000,000, collateralized by Federal Home Loan Mortgage Corp. 4.125%, 10/11/33, and Federal National Mortgage Assn. 0.000%, 5/15/15, with a value of $26,521,000) 0.100% 12/1/14 26,000 26,000 U.S. Government and Agency Obligations (0.2%) 6,7 Federal Home Loan Bank Discount Notes 0.055% 12/3/14 1,000 1,000 6,7 Federal Home Loan Bank Discount Notes 0.033% 12/19/14 6,000 6,000 6,7 Federal Home Loan Bank Discount Notes 0.080% 1/28/15 1,500 1,500 6,7 Federal Home Loan Bank Discount Notes 0.100% 3/4/15 3,000 2,999 6,7 Federal Home Loan Bank Discount Notes 0.100% 4/17/15 1,100 1,100 Total Temporary Cash Investments (Cost $342,347) Total Investments (101.2%) (Cost $4,300,023) Other Assets and Liabilities-Net (-1.2%) 5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $38,422,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.2% and 1.9%, respectively, of net assets. 2 Restricted securities totaling $49,963,000, representing 0.8% of net assets. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $40,885,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $9,799,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
